FILED
                            NOT FOR PUBLICATION
                                                                             JUN 08 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


NYKEYA KILBY, individually and on                 No. 12-56130
behalf of all others similarly situated,
                                                  D.C. No. 3:09-cv-02051-MMA-
               Plaintiff - Appellant,             KSC

  v.
                                                  MEMORANDUM*
CVS PHARMACY, INC.,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Argued December 2, 2013
                               Submitted June 8, 2016
                              San Francisco, California

Before: SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       We reverse and remand to the district court to reconsider in light of the

California Supreme Court’s opinion in Kilby v. CVS Pharmacy, Inc., 368 P.3d 554

(Cal. 2016).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
All pending motions for judicial notice are denied as moot.

REVERSED and REMANDED.




                                  -2-